Argued October 1, 1942.
Appeal by defendant from decision of Workmen's *Page 174 
Compensation Board affirming order of referee disallowing petition to modify award.
Appeal dismissed and judgment entered for claimant, opinion by FINLETTER, P.J. Defendant appealed.
This case was correctly decided by the court below in a compact, but adequate, opinion by President Judge FINLETTER, reading as follows:
"Claimant was injured in the course of his employment by a fall from a ladder. His left arm and the right side of his head were affected. He was compensated for total disability under an agreement. Later he signed a final receipt indicating his ability to return to work. Later it was found that he was suffering from a depressed fracture of the skull, which required an operation. Certain other injuries to the left arm developed. The final receipt was set aside by a referee. Later another referee set aside a petition to modify. An order disallowing a petition to modify was made by a third referee. An appeal was then made to Workmen's Compensation Board, which affirmed the action of the third referee.
"The burden to show that a change should be made on the orders of the Referee and Board was of course upon the defendant. Testimony was taken on behalf of each party. The defendant called an insurance carrier's adjuster and a physician. Against this claimant called two physicians, one a gentleman who had attended claimant since May, 1940, and the other a doctor who had examined claimant. Both these experts were of opinion, and expressed themselves strongly, that there had been no decrease in disability. We are of *Page 175 
the opinion that the weight of the testimony was with the claimant, and that the Referee and Board, having ample foundation for their findings, were justified in making them."
The judgment entered by the learned court below is affirmed.